Citation Nr: 1043779	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957, 
from August 1957 to August 1960, from September 1960 to July 
1963, and from November 1963 to December 1974.  He died in May 
2006.  The appellant seeks benefits as the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant and the Veteran married more than 15 years 
after he separated from his final tour of active duty.

2.  The appellant and the Veteran were not married for more than 
one year prior to his death.

3.  The appellant did not give birth to a child of the Veteran.

4.  Common law marriages are not recognized in the state of North 
Carolina, and the appellant was aware of that fact.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of 
the Veteran for the purpose of VA death benefits.  38 U.S.C.A. §§ 
101, 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.53, 3.54, 3.205 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A , and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159, provide 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.

As explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate the 
claim, and no further action is required to comply with the VCAA 
or the implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).
 
Moreover, there is no indication of relevant evidence that VA has 
not obtained to date, particularly as this case turns on the 
appellant's marital status and not medical findings; accordingly, 
VA has met its duty to assist the appellant with the development 
of her claim.  38 C.F.R. § 3.159(c).

Laws and Regulations

The term "surviving spouse" means a person of the opposite sex 
who was the spouse of the Veteran at the time of his death, and 
who lived with the Veteran continuously from the date of marriage 
to the date of his death (except where there was a separation 
which was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse in the case of temporary 
separations) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the Veteran lived with 
another person and held herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) 38 C.F.R. 
§ 3.53.  

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the Veteran: (1) 
within 15 years of the end of the period of service in which the 
injury or disease causing the Veteran's death was incurred or 
aggravated; or (2) one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304 38 C.F.R. § 3.54(c).

Factual Background and Analysis

A State of North Carolina Application, License and Certificate of 
Marriage shows that the Veteran and the appellant were married on 
May [redacted], 2006.  A Certificate of Death shows that the Veteran died 
the following day, May [redacted], 2006.  The appellant has not indicated 
that any children were born of the marriage, and the Veteran did 
not marry the appellant within fifteen years of the end of the 
period of service in which the disease causing the Veteran's 
death was incurred or aggravated.  38 C.F.R. § 3.54(b).  

The appellant and the Veteran did live together continuously from 
the date of marriage until the date of his death.  There further 
is no indication that the appellant has remarried, lived with 
another person, or held herself out openly to the public to be 
the spouse of another person.

Rather, the only issue on appeal is whether the appellant and the 
Veteran were married for one year (or more) prior to his death.  
The record shows, as indicated, that they had been legally 
married for only one day at the time of his death.  The appellant 
contends, however, that she and the Veteran had entered a common 
law marriage more than one year prior to his death.  See January 
25, 2007 Notice of Disagreement.

In this regard, marriage is, for VA benefits purposes, a marriage 
valid under the law of the place where the parties resided at the 
time of the marriage, or the laws of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  
Here, the record shows that the Veteran and the appellant resided 
in North Carolina between "1983" and the date of their legal 
marriage on May [redacted], 2005.  See January 25, 2007 Statement of 
Marital Relationship; February 13, 2008 Statement.   Accordingly, 
the Board must look to the laws of the state of North Carolina to 
determine whether the appellant and the Veteran had entered into 
a valid common law marriage for at least one year prior to his 
death.  

Common law marriage is not recognized in North Carolina, where 
the appellant and the Veteran resided prior to his death.  N.C. 
GEN. STAT. § 51-1 (2009).  North Carolina does recognize the 
common-law marriages of other states.  Harris v. Harris, 257 
N.C. 416, 420 (1962).  It does not, however, appear that the 
claimant and the Veteran ever lived as husband and wife, or 
otherwise, outside of North Carolina.  Therefore, a common law 
marriage cannot be established under North Carolina law. 

Absent a common law marriage, under certain circumstances, where 
the state requirements have not been met, there may be a 'deemed 
valid' marriage.  An attempted marriage will be 'deemed valid' 
if: (a) the attempted marriage occurred one year or more before 
the Veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the Veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant has 
been found to be entitled to gratuitous VA death benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  The term 'legal impediment' 
was interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91, to include the requirement of a 
marriage ceremony by a jurisdiction which does not recognize 
common-law marriages.  If the provisions of 38 C.F.R. § 3.205(a) 
are satisfied as well as those of 38 C.F.R. § 3.52, the 
claimant's signed statement that she had no knowledge of an 
impediment to a marriage to the Veteran will be accepted as proof 
of the fact, in the absence of information to the contrary. 38 
C.F.R. § 3.205(c) (2009).  Colon v. Brown, 9 Vet. App. 104 
(1996); Sandoval v. Brown, 7 Vet. App. 7 (1994).  

In this case, the appellant wrote in a January 2007 Statement of 
Marital Relationship that she and the Veteran had lived together 
as husband and wife since March 1983 in her present household.  
She further noted that they had lived together continuously until 
the time of the Veteran's death and that she used the Veteran's 
last name some of the time.  In a February 2008 statement, the 
appellant noted that she had erroneously claimed that she and the 
Veteran had begun living together in 1983 and had in fact met in 
the winter of 1988.  The record additionally demonstrates that, 
in his October 2005 last will and testament, the Veteran 
appointed the appellant as his representative.  Significantly, in 
this document the Veteran referred to the appellant as his 
"friend," and not as his wife or spouse, and he used her maiden 
name.  

The appellant contends that she and the Veteran lived as husband 
and wife for a number of years before their legally recognized 
marriage.  As stated above, this relationship is not recognized 
by the State of North Carolina; the evidence must therefore show 
that the Veteran was not aware of the legal impediment to her 
claimed common law marriage.  See 38 C.F.R. § 3.52(b).  

The Board finds that evidence such as the Veteran's 
acknowledgement of the appellant as his "friend" rather than 
his wife, and the appellant's sporadic use of the Veteran's last 
name directly demonstrates an awareness by both the Veteran and 
the appellant that the claimed common law marriage was not 
recognized by the State of North Carolina.  Thus, while there is 
some evidence corroborating her report that she and the Veteran 
held themselves out as husband and wife for more than a year 
prior to his death, the preponderance of the evidence shows that 
she was aware of the legal impediment to any common law marriage.  
See 38 C.F.R. § 3.52(b).  For these reasons, there is no basis 
upon which to find that a common law marriage between the 
appellant and the Veteran may be "deemed valid" under 38 U.S.C.A. 
§ 103 and 38 C.F.R. §§ 3.52, 3.205.  

The Board acknowledges the statements submitted by the 
appellant's son and a VA employee regarding the appellant's 
relationship with the Veteran.  The documentation indicating that 
the Department of the Army has recognized the appellant as the 
Veteran's widow is also acknowledged.  For the reasons stated 
above, however, the recognition of the relationship by others or 
of other government agencies does not fulfill the requirements to 
show that the appellant may be recognized as the Veteran's 
surviving spouse for VA purposes.  Simply put, the rules and 
regulations governing the Army are not controlling over VA.  

As such, the appellant is not be recognized as the Veteran's 
surviving spouse for the purpose of establishing entitlement to 
VA death benefits.  Her claim is denied as a matter of law.  38 
U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §§ 3.50, 3.54.

In reaching this determination, the Board notes that has no 
authority to grant the appellant's claim on an equitable basis.  
Rather, the Board is constrained to follow the law.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of establishing entitlement to Department of Veterans 
Affairs death benefits is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


